DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
This action is response to the Amendment after Final Rejection filed on June 1, 2021. The amendment has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Hettie L. Haines (Reg. No. 66,056) on June 8, 2021.
Claim 2 has been amended as follows: 
Claim 2. The igniter circuit according to claim 1, wherein: 

the second terminal of the switch element is a collector terminal; 
the third terminal of the switch element is an emitter terminal and is coupled to a current sense circuit; and
wherein the switch element:
is responsive to the current limiter circuit output; and 
has a saturation current responsive to the ignition coil.

Allowable Subject Matter
Claims 1 – 12 and 14 – 20 are allowed.
Applicant’s amendment and arguments found on pages 2-7 of the request for consideration received June 1, 2021 are sufficient to overcome the previous rejections of the final rejection mailed March 31, 2021. As such, the application is now in condition for allowance.  

Claims 10 – 12 and 14 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of independent claim 10 especially “pause operation of the second counter when the decrease in the output voltage is detected.”  Claims 11 – 12 and 14 are allowed based on their dependency on claim 1.
Claims 15 – 20 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of independent claim 15 especially “generate a linearly decreasing reference current according to the second count output; apply a gate voltage to the IGBT, wherein the gate voltage is based on the linearly decreasing reference current and an ignition coil current; and detect a decrease in the gate voltage.”  Claims 16 – 20 are allowed based on their dependency on claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571)272-5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836